FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 20, 2021

                                      No. 04-21-00173-CR

                                    Uzziel N. Munoz CRUZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 549370
                          Honorable John Longoria, Judge Presiding


                                         ORDER
       The motions for extension of time to file the record and appellant's brief are granted. We
order court reporters Kayleen Rivera and Pattie Garcia to file the reporter's record by August 19,
2021. We order appellant's brief due thirty days after the record is filed.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court